        Case 1:18-cr-00102-SPW Document 73 Filed 05/01/19 Page 1 of 7



Lance Lundvall
LUNDVALL LAW OFFICE
301 North 27th Street, Ste. 310
Billings, MT 59101
Telephone: (406) 294-0515

Attorney for Defendant


           IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MONTANA
                     BILLINGS DIVISION

UNITED STATES OF AMERICA,                           No. CR 18-102-BLG-SPW

                   Plaintiff,                       DEFENDANT’S
                                                    SENTENCING
                                                    MEMORANDUM

      v.

JORGE LUIS MENDEZ-SANCHEZ,

                   Defendant.


      COMES NOW the Defendant, Jorge Luis Mendez-Sanchez,, by and through

his counsel of record, Lance Lundvall, and offers this Sentencing Memorandum in

advance of the Defendant’s sentencing scheduled for May 15, 2019, at 9:30 a.m.

                                  I. Introduction

      Defendant Jorge Luis Mendez-Sanchez (Mendez-Sanchez) was one of three

Defendants charged by Indictment, charging him with the following offenses: Counts
        Case 1:18-cr-00102-SPW Document 73 Filed 05/01/19 Page 2 of 7



Count I- Conspiracy to Possess Methamphetamine with Intent to Distribute in

violation of 21 U.S.C. § 846; and Count II Possession with Intent to Distribute

Methamphetamine, in violation of 21 U.S.C. § 841(a)(1). On August 8, 2018, the

Defendant pled not guilty.

      On January 3, 2019, the Defendant pled guilty to Count 2 of the Indictment

charging her with Possession with Intent to Distribute Methamphetamine in violation

of 21 U.S.C. § 841(a)(1).

II. Objections to Pre-Sentence Report

      The Defendant only has one objection to the Pre-Sentence Report and it may

be resolved at the time of sentencing. As noted in the Pre-Sentence Report, the

Defendant believes he qualifies for the Safety Valve Reduction under 2D1.1(b)(18)

and USSG 5C1.2(a)(5). At the time of the initial report it was true that the Defendant

had not yet been interviewed to give a complete, truthful statement. However, he had

made it known he was certainly to do so. Since the writing of the initial pre-sentence

report, he has now been formally interviewed and thus does qualify for the Safety

Valve. In light of this, the Defendant believes the Adjusted Offense level should be

25 with a guideline range of 57-71 months. The Defendant also notes he should be

eligible for sentencing in accordance with the applicable sentencing guidelines

without regard to the statutory minimum sentence of 10 years imprisonment and not

more than 5 years supervised release pursuant to 18 U.S.C. § 3583(b)(1).
         Case 1:18-cr-00102-SPW Document 73 Filed 05/01/19 Page 3 of 7



III. Defendant’s Scoring of the Advisory United States Sentencing Guidelines

       Defendant asserts that the scoring of the advisory guidelines in the Presentence

Investigation Report (PSR) is correct with the modification made pursuant to

inclusion of the safety valve, as outlined above.

IV. Discussion

      The fundamental consideration for the Court in sentencing is the directive that

the court “shall impose a sentence sufficient, but not greater than necessary, to comply

with the purposes [of sentencing].”18 U.S.C. §3553(a)(emphasis added.)             This

primary directive requires the Court to impose the least severe sentence necessary to

satisfy the four purposes of sentencing - punishment, deterrence, protection of the

public and rehabilitation. 18 U.S.C. §3553(2)(A-D). In fashioning a sentence, the

Court must also “consider the nature and circumstances of the offense and the history

and characteristics of the defendant.” 18 U.S.C. §3553(a)(1). In this regard, we

respectfully request the Court consider those applicable mitigating factors under the

§3553 analysis. US. V. Menyweather, 447 F.3d 625, 634 (9th Cir. 2005)(“In the

‘broader appraisal,’ available to district courts after Booker, courts now [have the

discretion to weigh a multitude of mitigating and aggravating factors that existed at

the time of mandatory Guidelines sentencing, but were deemed ‘not ordinarily

relevant,’ such as age, education and vocational skills, mental and emotional

conditions, employment record, and family ties and responsibilities.”) In “sentencing
         Case 1:18-cr-00102-SPW Document 73 Filed 05/01/19 Page 4 of 7



an individual, [the] task is to attempt to find the most reasonable sentence for that

person within the territory of all possible reasonable sentences.” United States v.

Zavala, 443 F.3d 1165, 1170 (9th Cir. 2006).

      A. The Sentencing Mandate in 18 U.S.C. §3553(a)(2):

             1.     Reflect the Seriousness of the Offense, Promote Respect for the
                    Law and Provide Just Punishment:

      Section 3553(a)(2)A) requires the judge to consider “the need for the sentence

imposed ... to reflect the seriousness of the offense, to promote respect for the law, and

to provide just punishment of the offense.” Mr. Mendez-Sanchez does not deny the

gravity of the offense for which he is guilty of committing. He pled guilty, accepting

responsibility for his involvement in this drug transaction. In light of his guilty plea

and truthful statement to law enforcement regarding his involvement, certainly

demonstrates his respect for the law and recognition of the severity of the crime.

             2.     Deterrence

      Section 3553(a) requires imposition of a sentence that serves crime control

purposes – e.g., deterrence and incapacitation. Congress directed that all sentences

must “afford adequate deterrence to criminal conduct” and “protect the public from

further crimes of the defendant.” See 18 U.S.C. § 3553(a)(2)(B) and ( C).

      While the criminal justice system as a whole provides some deterrent effect, a

key question regards whether enhanced sanctions or an enhanced possibility of being
         Case 1:18-cr-00102-SPW Document 73 Filed 05/01/19 Page 5 of 7



apprehended provide any additional deterrent benefits. In the instant case, a criminal

sentence of incarceration is of great deterrence of further criminal conduct.

      Mr. Mendez-Sanchez, age 35, has one criminal history point as a result of a

DUI over 10 years ago. He has remained incarcerated since his arrest on July 10,

2018, resulting in a total of 309 days of jail as of the date of sentencing. For someone

to have never been incarcerated before, a guideline sentence certainly serves as a

deterrent. Furthermore, he is certain to be deported following his sentence. Losing his

right to live in this country could not be more of a deterrent.

             3.     Protect the Public from Further Crimes of the Defendant

      Thus, with respect to the 18 U.S.C. § 3553(a)(2) ( C) factor, the fact that the

Defendant will be deported following his incarceration, will certainly protect the

citizens of this country from further crimes.

             4.     Provide the Defendant with Needed Educational or Vocational
                    Training, Medical Care, or Other Correctional Treatment in
                    the Most Effective Manner

      As 18 U.S.C. § 3582(a) indicates “imprisonment is not an appropriate means of

promoting correction and rehabilitation.” Applying this statutory admonition, in 2011

the Supreme Court held that while a district court at sentencing may discuss and

recommend opportunities within prison or the benefit of specific treatment or training

programs in a custodial setting, an imprisonment sentence may not be imposed or

increased to facilitate the defendant’s rehabilitation. Tapia v. United States, 131 S. Ct.
           Case 1:18-cr-00102-SPW Document 73 Filed 05/01/19 Page 6 of 7



2382, 2391-93 (2011). The Defendant will have the opportunity to complete R-DAP

while incarcerated, if deemed appropriate.

      B.      Sentencing Factors in 18 U.S.C. § 3553(a)(1):              History and
              Characteristics of Jorge Mendez-Sanchez


      Section 3553(a)(1) is a “broad command to consider ‘the nature and

circumstances of the . . . the history and characteristics of the defendant.’” Gall v.

United States, 128 S. Ct. 586, 596 n. 6 (2007). The Presentence Investigation Report

provides detail of Mr. Mendez-Sanchez’s history and characteristics as those factors

bear on 18 U.S.C. § 3553(a). Mr. Mendez-Sanchez grew up in Mexico and came to

the United States in 2008. Other than a DUI, he remained law-abiding and worked in

construction while in this country.

      C.      18 U.S.C. §3553(a)(6): The Need To Avoid Unwarranted Sentence
              Disparities Among Defendants:


      The presentence report sets forth sets forth a guideline range of 57-71 months.

In light of his minimal role, a sentence in that range would avoid a disparate sentence.

                                   IV. Conclusion

      Keeping in mind “the overarching statutory charge for a district court is to

‘impose a sentence sufficient, but not greater than necessary” (Carty, 520 F.3d at 990,

citing 18 U.S.C. § 3553(a)), for the reasons stated above and applying the criteria set

forth in 18 U.S.C. § 3553(a), a sentence within the guideline range is appropriate.
         Case 1:18-cr-00102-SPW Document 73 Filed 05/01/19 Page 7 of 7



Such a sentence would both punish him for his behavior, but also in keeping with his

minimal criminal history and age.

      RESPECTFULLY SUBMITTED this 1st day of May, 2019.



                                      /s/Lance Lundvall
                                      LANCE LUNDVALL
                                      Attorney for Defendant
